Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

THIS SEPARATION AGREEMENT AND RELEASE (this “Agreement”) is made by and between
David Shea (“Executive”) and Clean Diesel Technologies, Inc. (the “Company”),
together with each and every of its predecessors, successors (by merger or
otherwise), parents, subsidiaries, affiliates, divisions and related entities,
legal representatives, directors, officers, employees and agents, whether
present or former and both in their individual and corporate capacities
(collectively the “Releasees”).

 

WHEREAS, the Executive has served as the Chief Financial Officer of the Company
pursuant to an Employment Agreement dated December 22, 2014 (the “Employment
Agreement”);

 

WHEREAS, the Parties desire to amicably terminate their relationship;

 

WHEREAS, the parties desire to separate on amicable terms and Executive and the
Company wish to resolve any and all claims or disputes they may have through the
Termination Date (as defined below);

 

NOW, THEREFORE, the parties agree as follows, in consideration of the covenants
and obligations contained herein, and intending to be legally held bound:

 

1.         Separation and Resignation.  By this Agreement, Executive hereby
acknowledges and agrees to his resignation, effective as of May 31, 2016 (the
“Termination Date”), from all officer and director positions with the Company or
any Releasee, including without limitation as Chief Financial Officer, Treasurer
and Secretary of the Company.  Executive acknowledges and agrees that as of such
date, he shall not have any authority or power to bind the Company or the
Releasees, or act on behalf of the Company or the Releasees in any manner.

 

2.         Consideration.  In consideration for and subject to the releases and
other covenants of Executive set forth in this Agreement, after the Effective
Date as defined below in Paragraph 8(g) of this Agreement, the Company agrees to
provide Executive the following payments and benefits, which payments and
benefits shall be in lieu of any payments and benefits that Executive might
otherwise be entitled pursuant to the Employment Agreement (the “Severance
Benefits”):

 

(a)        Payment in the gross amount of $72,916.67 (which equals five
(5) months of Executive’s base salary rate as in effect at the Termination
Date), subject to all legally required withholdings and payable in installments
in accordance with the Company’s normal payroll schedule and payroll practices
in effect from time to time, on a biweekly basis, which payments shall begin on
the first regularly scheduled payroll date following July 1, 2016, or the
Effective Date, whichever is later.

 

Executive acknowledges that the Severance Benefits constitute consideration to
which he would not otherwise be entitled.

 

--------------------------------------------------------------------------------


 

3.         Other Payments, Benefits, and Acknowledgments; Transition Services.

 

(a)        Executive confirms that as of the date he executes this Agreement and
regardless of whether Executive executes this Agreement, Executive received all
wages for all hours worked and that as of his Termination Date, he will be paid
for all final wages for all hours worked and for accrued and earned but unused
vacation pay through the Termination Date, subject to all applicable
withholdings and deductions.

 

(b)        Executive will be reimbursed for all ordinary and necessary,
reasonable business-related expenses incurred in connection with Executive’s
employment with the Company through the Termination Date.  Executive must submit
all requests for reimbursement for such expenses no later than June 30, 2016.

 

(c)        Executive acknowledges that Executive will not be entitled to any
bonus payments for 2015, 2016 or any subsequent year.

 

(d)       Executive represents and confirms that he: (i) is not aware of any
unpaid wages, vacation, bonuses, or other amounts owed to Executive by Company,
other than the consideration and payments specifically promised in this
Agreement; (ii) Executive has not been denied any request for leave to which
Executive believes he was legally entitled, and Executive was not otherwise
deprived of his rights under the Family and Medical Leave Act or any similar
state or local statute; and (iii) under this Agreement, Executive has been
provided everything owed and due under his Employment Agreement and any Company
plans or equity grant documents, and that Executive is not entitled to any
payment or benefits under Sections 4(b)(ii) or 4(b)(iii) of his Employment
Agreement.

 

(e)        In consideration for the payment to Executive of the gross amount of
$14,583.33 (which equals one (1) month of Executive’s base salary rate as in
effect at the Termination Date), subject to all legally required withholdings
and payable in installments in accordance with the Company’s normal payroll
schedule and payroll practices in effect from time to time, on a biweekly basis,
which payments shall begin on the first regularly scheduled payroll date
following the later of June 1, 2016 and the Effective Date, Executive agrees to
provide consulting services to the Company through and including June 30, 2016,
as a consultant and independent contractor and not as an employee, pursuant to
which Executive will work, if and to the extent requested by the Company, up to
forty (40) hours per week to assist in the transition of Executive’s duties and
responsibilities as chief financial officer of the Company to his successor, and
to otherwise perform such services as reasonably requested by the Chief
Effective Executive of the Company.

 

4.         Executive’s and the Company’s Release.  Executive hereby generally
releases and discharges the Releasees from any and all suits, causes of action,
complaints, obligations, demands, or claims of any kind, whether in law or in
equity, direct or indirect, known or unknown, suspected or unsuspected
(hereinafter “claims”), which Executive ever had or now has against the
Releasees, or any one of them, arising out of or relating to any matter, thing
or event occurring up to and including the date of this Agreement, exclusive of
a claim for breach of this Agreement.  Similarly, the Company hereby generally
releases and discharges Executive from any and all claims which the Company ever
had or now has against Executive arising out of or

 

2

--------------------------------------------------------------------------------


 

relating to any matter, thing or event occurring up to and including the date of
this Agreement, exclusive of a claim for breach of this Agreement.  THIS IS A
GENERAL RELEASE OF ALL CLAIMS.  Executive’s release, and the Company’s release
as applicable, specifically includes, but is not limited to:

 

(a)        any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

 

(b)        any and all claims for wages and benefits including, without
limitation, salary or other wages, stock, options, commissions, royalties,
license fees, health and welfare benefits, severance pay, vacation pay, and
bonuses, but excluding claims to vested benefits, including but not limited to
claims under the following statutes: the Fair Labor Standards Act, as amended,
the California Labor Code, the California Industrial Wage Orders, the Private
Attorney General Act, the California Business and Professions Code, or any
comparable statute of any state, country or locality.

 

(c)        any and all claims for wrongful discharge, breach of contract
(whether express or implied), or for breach of the implied covenant of good
faith and fair dealing;

 

(d)       any and all claims for employment discrimination on the basis of age,
race, color, religion, sex, national origin, veteran status, disability and/or
handicap, sexual orientation, marital status or any other characteristic
protected by law, and any and all claims in violation of any federal, state or
local statute, ordinance, judicial precedent or executive order, including but
not limited to claims for discrimination under the following statutes: Title VII
of the Civil Rights Act of 1964, 42 U.S.C.  Section 2000e et seq., the Civil
Rights Act of 1866, 42 U.S.C.  Section 1981, the Age Discrimination in
Employment Act, as amended, 29 U.S.C.  Section 621 et seq., the Older Workers
Benefit Protection Act, 29 U.S.C.  Section 626(f), the Americans with
Disabilities Act, 42 U.S.C.  Section 12101 et seq., or any claims under the
Family and Medical Leave Act of 1993, as amended, the California Fair Employment
and Housing Act, as amended, the Fair Labor Standards Act, as amended, the
Employee Retirement Income Security Act of 1974, as amended, or any comparable
statute of any state, country or locality.

 

(e)        any and all claims in tort (including but not limited to any claims
for misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence);

 

(f)        any and all claims for violation of the federal, or any state,
constitution;

 

(g)        any claim for any loss, costs, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

 

(h)        any and all claims for attorneys’ fees and costs.

 

5.         Mutual Release of Unknown Claims.  Executive and the Company
understand that this release extends to all of the aforementioned claims and
potential claims forever and to

 

3

--------------------------------------------------------------------------------


 

the fullest extent permissible by law, whether now known or unknown, suspected
or unsuspected, and that this constitutes an essential term of this Agreement. 
Executive and the Company further understand and acknowledge the significance
and consequence of this Agreement and of each specific release and waiver, and
expressly consent that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, obligations, and causes of
action, if any, as well as those relating to any other claims, demands,
obligations or causes of action herein above-specified.  Executive and the
Company expressly waives any right or benefit available to him in any capacity
under the provisions of California Civil Code section 1542, which provides as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

6.         Cooperation in Legal Proceedings.  In consideration for the severance
and other payments and promises set forth above, Executive shall provide to
Releasee, and to any or all of its subsidiaries, divisions, and affiliated
companies, such cooperation in legal proceedings as is reasonably requested,
including by furnishing information and/or testimony in connection with such
legal proceedings.

 

7.         Remedies.  All remedies at law or in equity shall be available to the
Releasees for the enforcement of this Agreement.  This Agreement may be pleaded
as a full bar to the enforcement of any claim that Executive may assert against
the Releasees.

 

8.         Age Discrimination in Employment Act.  Executive acknowledges, agrees
and understands that:

 

(a)        under the general release detailed above, Executive is waiving and
releasing, among other claims, any rights and claims that may exist under the
Age Discrimination in Employment Act (“ADEA”);

 

(b)        the waiver and release of claims set forth in the release above does
not apply to any rights or claims that may arise under the ADEA after the date
of execution of this Agreement;

 

(c)        the payments and other consideration that are being provided to
Executive are of significant value and are in addition to what Executive
otherwise would be entitled;

 

(d)       Executive is being advised in writing to consult with an attorney
before signing this Agreement;

 

(e)        Executive is being given a period of twenty-one (21) days within
which to review and consider this Agreement before signing it, though Executive
may sign earlier, and if Executive fails to sign and return this Agreement
within the twenty-one (21) day consideration

 

4

--------------------------------------------------------------------------------


 

period, the Company’s offer and this Agreement will expire on its own terms and
the Company may assert that Executive was terminated for cause or otherwise;

 

(f)        Executive may revoke her/his acceptance of this Agreement by
providing written notice to the Company within seven (7) days following its
execution, and any notice of revocation of this Agreement must be in writing and
transmitted by hand or certified mail to:

 

Clean Diesel Technologies, Inc.
1621 Fiske Place
Oxnard, CA 93033
Attn: Matthew Beale
Chief Executive Officer
Email: mbeale@cdti.com

 

(g)        Because of Executive’s right to revoke this Agreement, this Agreement
shall not become effective and enforceable until the eighth (8th) day after the
return of an executed copy of this Agreement by Executive to the Company (the
“Effective Date”), and Executive will not be entitled to any of the benefits set
forth in this Agreement until after the Effective Date.

 

9.         No Admissions.  Neither the execution of this Agreement by the
Releasees, nor the terms hereof, constitute an admission by the Releasees of
liability to Executive.  Similarly, neither the execution of this Agreement by
Executive, nor the terms hereof, constitute an admission by Executive of
liability to the Company and/or the Releasees.

 

10.       No Disparagement.  Executive agrees to refrain from making disparaging
comments about the Releasees, and further agrees not to take any action that
would harm the business or professional reputation of any of the Releasees.

 

11.       No Disparagement by Releasees.  Senior Management of Company agrees
that they will not disparage or defame Executive, and will use reasonable
efforts to prevent the Releasees from disparaging or defaming Executive.

 

12.       Confidentiality.  Except to the extent the terms are publicly
disclosed in the SEC filings of the Company, Executive shall not disclose or
publicize the terms or fact of this Agreement, directly or indirectly, to any
person or entity, except to his accountant, attorney, spouse, and to others as
required by law.  Nothing in this Agreement shall be construed to prohibit
Executive from reporting alleged improper or unlawful conduct to, or
participating in any investigation or proceeding conducted by any federal or
state government agency or self-regulatory organization.  Executive also may
disclose Paragraph 14 of this Agreement to a prospective employer, if necessary.

 

13.       Return of Property.  Executive confirms that as of the date of this
Agreement, he has returned to the Company in good working order all the Company
property within his possession, custody and control.  Such property includes,
but is not limited to, strategic plans and files, technical and intellectual
property data and files, electronic equipment, memory sticks or USB flash
drives, keys, software, calculators, equipment, credit cards, forms, files,
manuals, correspondence, business cards, personnel data, lists of or other
information regarding

 

5

--------------------------------------------------------------------------------


 

customers, contacts and/or employees, contracts, contract information,
agreements, leases, plans, brochures, catalogues, training materials, computer
tapes and diskettes or other portable media.  Notwithstanding anything to the
contrary in this Paragraph, Executive will be permitted to retain Executive’s
Company-issued cell phone (including the telephone number), following the
Termination Date, following the reformatting and removal of any confidential and
proprietary information of the Company.  To the extent Executive at any point
discovers Company property that Executive failed to return, Executive shall
return any and all such Company property immediately.

 

14.       Continuing Obligations.  Executive acknowledges that in the course of
his employment he has obtained confidential and proprietary information about
the Company, including but not limited to financial, business, product, customer
and marketing information, plans, forecasts, and strategies, and that he is
required to maintain the confidentiality of all such non-public information
following the termination of his employment.  The Executive shall at all times,
both before and after termination of employment, cooperate with the Company in
executing and delivering documents and taking any other actions that are
necessary or requested by the Company.  Executive specifically acknowledges and
agrees to advise and provide any information related to the Company including
but not limited to emails, telephone calls, documents, or any other
communications Executive receives after the Termination Date to the Company and
that Executive will make reasonable efforts to advise the Company of such
dealings by contacting Matthew Beale.  Executive also specifically acknowledges
that post-termination, he will be bound by Paragraphs 5 (Protection of
Confidential Information), 6 (Protection of Intellectual Property), and 7
(Post-Employment Covenants) of his Employment Agreement, in their entirety to
the fullest extent permitted by law, as well as any other confidentiality
obligations to which the Executive is subject.  If any provision of the
Employment Agreement or any other similar obligation is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other obligation under this Paragraph 14, such term shall be modified to the
extent necessary to make it enforceable, and notwithstanding the foregoing,
Executive agrees to be bound by all other obligations under this Paragraph 14. 
In the event that Executive breaches his obligations under this Paragraph 14, in
addition to, and not limiting other legal and equitable remedies, the Company
shall have no further obligation to continue rendering payments, benefits, or
permit Executive’s continued participation in any Company program, as
applicable, under Paragraph 2 herein.

 

15.       Essential Terms.  Executive understands and acknowledges that the
promises in Paragraphs 8, 9, 11, 12 and 13 are a material inducement for
Releasees to enter this Agreement and are of the essence of this Agreement. 
Executive therefore agrees that if he should breach any of the provisions of the
aforementioned paragraphs, he will be obligated to return to Releasees any
payments made under this Agreement, to the extent permitted by law.

 

16.       No Knowledge of Wrongdoing.  Executive represents that Executive has
no knowledge of any wrongdoing involving improper or false claims against a
federal or state governmental agency, or any other wrongdoing that involves
Executive or other present or former Company employees.

 

6

--------------------------------------------------------------------------------


 

17.       Fees and Costs.  The parties shall bear their own attorneys’ fees and
costs associated with negotiation and execution of this Agreement.

 

18.       Entire Agreement.  This Agreement and its Exhibits contain the entire
agreement of the parties with respect to the subject matter hereof, and
supersede any prior agreements or understandings with respect to the subject
matter hereof.  The parties acknowledge that in signing this Agreement, they do
not rely upon and have not relied upon any representation or statement made by
any of the parties or their agents with respect to the subject matter, basis or
effect of this Agreement, other than those specifically stated in this written
Agreement.

 

19.       Legally Binding.  The terms of this Agreement contained herein are
contractual, and not a mere recital.  This Agreement shall be binding upon the
parties to this Agreement and upon their heirs, administrators, representatives,
executors and assigns.  Executive represents and warrants that he has not
transferred to any person or entity any rights, causes of action or claims
released in this Agreement.

 

20.       Severability.  If any term or provision of this Agreement shall be
held to be invalid or unenforceable for any reason, the validity or
enforceability of the remaining terms or provisions shall not be affected, and
such term or provision shall be deemed modified to the extent necessary to make
it enforceable.

 

21.       Advice of Counsel: Revocation Period.  Executive is hereby advised in
writing to consult with an attorney prior to the execution of this Agreement. 
Executive acknowledges that he is acting of his own free will, that he has been
afforded a reasonable time to read and review the terms of this Agreement, and
that he is voluntarily entering into this Agreement with full knowledge of its
provisions and effects.  Executive intends that this Agreement shall not be
subject to any claim for duress.  Executive further acknowledges that he has
been given at least twenty-one (21) days within which to consider this
Agreement, and has utilized the full 21-day review period with his own chosen
counsel and has entered into this Agreement voluntarily and knowingly, after
substantial negotiations.  Executive also acknowledges that he has seven
(7) days following his execution of this Agreement to revoke his acceptance of
the Agreement, with the Agreement not becoming effective until the revocation
period has expired.

 

22.       No Representations.  The Parties represent that they each have had the
opportunity to consult with an attorney, at their own expense, and have
carefully read and understand the scope and effect of the provisions of this
Agreement.  Neither Party has relied upon any representations or statements made
by the other Party hereto which are not specifically set forth in this
Agreement.

 

23.       Amendments.  Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

 

24.       Governing Law and Jurisdiction.  This Agreement shall be governed by
the laws of the State of California without regard to the conflict of law
principles of any jurisdiction and the Company and Executive each submit to the
exclusive jurisdiction and venue of any state or federal court in the County of
Ventura, California.

 

7

--------------------------------------------------------------------------------


 

25.       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

26.       Good Faith Compliance.  The Parties agree to cooperate in good faith
and to do all things necessary to effectuate this Agreement.

 

(Signatures on Following Page)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

 

 

EXECUTIVE:

 

 

 

/s/ David Shea

 

 

David Shea

 

 

 

Date:

May 31, 2016

 

 

 

 

COMPANY:

 

 

 

 

By:

/s/ Matthew Beale

 

 

Name:

Matthew Beale

 

Title:

Chief Executive Officer

 

 

 

 

Date:

May 31, 2016

 

9

--------------------------------------------------------------------------------